Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 1 of 17

 

Sinco Technologies Pte Ltd. v. Sinco Electronics (Dongguan) Co. Ltd., et al

APPENDIX B.2

 

DEFENDANTS’ WITNESS LIST & PLAINTIFF’S OBJECTIONS

 

 

NDCA Case No. 3:17CV05517 EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 2 of 17

DOUGLAS A. WINTHROP (SBN 183532)
Douglas. Winthrop@arnoldporter.com
JEREMY T. KAMRAS (SBN 237377)
Jeremy.Kamras@amoldporter.com
JOSEPH FARRIS (SBN 263405)
Joseph.Farris@armoldporter.com

ARNOLD & PORTER KAYE SCHOLER LLP
Three Embarcadero Center, 10th Floor

San Francisco, CA 94111-4024

Telephone: 415.471.3100

Facsimile: 415.471.3400

Attorneys for Defendants XINGKE
ELECTRONICS (DONGGUAN) CO., LTD.,
formerly known as SINCO ELECTRONICS
(DONGGUAN) CO., LTD., LIEW YEW SOON
aka, MARK LIEW, NG CHER YONG. aka CY
NG, and MUI LIANG TJOA aka ML TJOA

WHGC, P.L.C.

Jeffrey C.P. Wang (SBN 144414)
JeffreyWang@WHGCLaw.com
Michael G. York (SBN 89945)
MichaelYorkK@WHGCLaw.com
Kathleen E. Alparce (SBN 230935)
KathleenAlparce@WHGCLaw.com
Jessica A. Crabbe (SBN. 263668)
JessicaCrabbe@WHGCLaw.com
1301 Dove Street, Suite 1050
Newport Beach, CA 92660

Tel. (949) 833-8483; Fax: (866) 881-5007

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

SINCO TECHNOLOGIES PTE LTD.,
Plaintiff,
vs.

SINCO ELECTRONICS (DONGGUAN) CO.,
LTD.; XINGKE ELECTRONICS
(DONGGUAN) Co., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CO., LTD.;
SINCOO ELECTRONICS TECHNOLOGY CO.,
LTD.; MUI LIANG TJOA (an individual); NG
CHER YONG aka CY NG (an individual); and
LIEW YEW SOON aka MARK LIEW (an
individual),

Case No. 3:17-CV-05517-EMC
Action Filed: September 22, 2017

TRIAL WITNESS LIST [EXCHANGE
VERSION]

Date: October 5, 2021

Time: 2:30 p.m.

Place: Courtroom 5, 17th Floor
Judge: Honorable Edward M. Chen

Trial: November 1, 2021

 

 

 

TRIAL WITNESS LIST

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 3 of 17

Pursuant to the parties’ schedule for pretrial exchanges, Defendants provide this list of
witnesses for trial. In addition to the substantive testimony generally described below, each
witness may also testify on evidentiary issues concerning trial exhibits absent agreements between
the parties on admissibility of trial exhibits. Defendants reserve the right to call a witness for any
reason that makes his or her testimony necessary, including but not limited to if Plaintiff will not
stipulate to the authenticity and/or admissibility of documents. Defendants also reserve the right
to name additional witnesses if Plaintiff will not stipulate to the authenticity and/or admissibility
of documents.

Defendants also reserve the right to supplement this witness list both during the Court’s
pretrial process and through and including at trial. Defendants make the following disclosures
subject to and without waiving any and all privileges and protections (including the attorney-client
privilege and work product doctrine), and the right to supplement, amend, or otherwise modify
these disclosures, and preserving any and all objections to the admissibility of particular
information. Defendants will meet-and-confer with Plaintiffs to discuss an agreed time to

exchange time estimates for the parties’ respective witnesses.

 

 

Witness Substance of Testimony Time

Estimate
CY Ng Ng is a Defendant and a senior engineer at XingKe. 3 hours
(Defendant) Ng was hired at XingKe’s predecessor in 2003 and

will testify that he was an employee of XingKe and (No
not Plaintiff at all relevant times. He will describe
how XingKe used the term “SinCo” over the years
since 2003 before the company changed its name in
2017 and how the company interacted with Plaintiff
during that time, including with respect to
customers.

translator)

 

Mark Liew Ng is a Defendant and a senior engineer at XingKe, 3 hours
(Defendant) reporting up directly to CY Ng. Liew was hired at
XingKe’s predecessor in 2013 (after previously (No
working at the company from 2006-2012) and will
testify that he was an employee of XingKe and not
Plaintiff at all relevant times. He will describe how
XingKe used the term “SinCo” over the years since
X before the company changed its name in 2017 and

translator)

 

 

 

 

 

2

 

TRIAL WITNESS LIST 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 4 of 17

 

 

 

 

 

 

 

 

 

 

how the company interacted with Plaintiff during
that time, including with respect to customers.
Mui Liang Tjoa_ | Tjoa is a Defendant and the former CEO of Jinlong 3 hours (No
(Defendant) Electronics & Machinery Co. Ltd. (“Jinlong”). Tjoa | translator)
will testify about how Jinlong acquired XingKe in
2016 and 2017 via a series of transactions and how
he helped XingKe develop business with respect to
customers. He will describe how he directed the
XingKe to change its name in early 2017
Deqiang Liu Liu is an employee of XingKe and is the general 1.5-2 hours
manager. Liu was hired at XingKe’s predecessor in
2001 and will testify that he was an employee of (Translator)
XingKe and not Plaintiff at all relevant times. He
will describe the history and general business of
XingKe, how XingKe used the term “SinCo” over
the years before the company changed its name in
2017, and how the company interacted with Plaintiff
during that time, including with respect to
customers.
Jerry Yang Da Yang is an employee of Xingke in the engineering 1 hour
Rui department since 2015 that SinCo SG alleges was an
“embedded” employee. Yang will testify that he (Translator)
was an employee of XingKe and not Plaintiff at all
relevant times. Yang will also testify about the
business relationship with SinCo SG, including his
interactions with Liew and Ng, and with respect to
customers.
Gouki Gao Gao is an employee of Xingke since 2009. Gao will | 1 hour
testify about the business relationship with SinCo
SG, including his interactions with Liew and Ng and _| (Translator)
with respect to customers.
Andy Lim .5 hours.
and/or other Whether or not customer was confused as to source
unknown third of good as being from Plaintiff or XingKe.
party Google
employees
Gabriel G. Whether or not customer was confused as to source .5 hours.
Khouri and/or of good as being from Plaintiff or XingKe.
other unknown
third party Intel
employees

 

 

 

 

TRIAL WITNESS LIST

3:17-CV-05517-EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 5 of 17

 

 

 

 

 

Nick Guyot, Whether or not customer was confused as to source .5 hours.
Paul Carter, of good as being from Plaintiff or XingKe.

and/or other

unknown third

party Apple

employees

Unknown third | Whether or not customer was confused as to source .5 hours
party of good as being from Plaintiff or XingKe.

Swiftronic

employee

Unknown third | Whether or not customer was confused as to source .5 hours
party Bose of good as being from Plaintiff or XingKe.

employee

Hank Kahrs Kahrs is Defendants’ rebuttal damages expert. As 4 hours
(Expert) set forth in detail in his expert report dated January

 

30, 2020, and further articulated in his deposition,
both incorporated herein, Kahrs will critique each of
the opinions advanced by Plaintiff's damages expert
Alan Cox.

Lost Profits. Kahrs will testify that Cox’s analysis
regarding lost sales fails to consider evidence that
customers were not confused by the alleged
trademark infringement; that Cox likewise fails to
consider other factors that may have resulted in
decreased revenue; that Cox fails to calculate
alleged lost profits by customer; and that in any
event, Cox’s regression analysis on which he
predicates his calculation is itself flawed in multiple
regards, including reliance on outlier data that
distorts the underlying trend in the sales data and the
unsupported assumption that fourth quarter sales
typically increase.

As for Cox’s analyses regarding increased costs
allegedly resulting in lost profits, Kahrs will testify
that Cox’s analysis is unsubstantiated by detailed
analysis of costs, and therefore is not tailored to
costs that are incremental or otherwise related to the
trademark infringement; that Cox fails to account
for inflation and other changes in prices that affect
overhead or costs of goods sold; and that in any
event, Cox fails to consider that any decrease in
margins resulting from Defendants’ decision no

 

 

 

 

 

TRIAL WITNESS LIST

3:17-CV-05517-EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 6 of 17

 

longer to supply Plaintiff is not related to any
claimed trademark infringement.

Unjust Enrichment. Cox estimates unjust
enrichment by comparing the value of two
transactions in which Defendant XingKe was sold,
and ascribing the difference in value ($100 million)
as related to trademark infringement. Kahrs will
testify that this analysis is simplistic and flawed,
including because it fails to consider IRS guidance
on the proper factors to consider in the valuation of
a business interest, including the motivations of the
different buyers and sellers, and the fact that each of
the buyers was differently situated and therefore
differently positioned to extract (and therefore
ascribe) value to XingKe. Further, as with Cox’s
other analyses, Kahrs will testify that Cox fails to
consider the extent to which value is properly
ascribed to non-infringing activity.

Disgorgement. Kahrs will testify that, as with Cox’s
other analyses, Cox fails to consider the extent to
which revenue is properly ascribed to non-infringing
activity.

 

 

 

 

 

Dated: September 8, 2021. ARNOLD & PORTER KAYE SCHOLER LLP

By: /s/ Douglas A. Winthrop
DOUGLAS A. WINTHROP

 

Attorneys for Defendants

XINGKE ELECTRONICS (DONGGUAN) CO.,
LTD., formerly known as SINCO
ELECTRONICS (DONGGUAN) CO., LTD.,
LIEW YEW SOON aka, MARK LIEW, NG
CHER YONG. aka CY NG, and MUI LIANG
TJOA aka ML TJOA

 

TRIAL WITNESS LIST 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 7 of 17

CERTIFICATE OF SERVICE

I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served a copy of the foregoing TRIAL WITNESS LIST [EXCHANGE] via

email on September 8, 2021.

/s/

 

TRIAL WITNESS LIST 3:17-CV-05517-EMC

 
Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 8 of 17

@ bakertilly

now, for tomorrow.

Henry J. Kahrs, CPA, ABV, CFF, CFE, CMA, CM Exhibit 1

Hank Kahrs is a Partner in the Global Forensics consulting practice at Baker Tilly.

 

Baker Tilly Virchow Krause, LLP
Partner, Global Forensics

625 The City Drive, Suite 290
Orange, CA 92868-4938

United States

T +1 (714) 740 2100

D +1 (714) 740 6164

M +41 (714) 392 4587
hank.kahrs@bakertilly.com
bakertilly.com

Education
Bachelor of Science in Accounting
Rochester Institute of Technology (Rochester, N'Y)

Master of Business Administration in Finance
California State University, Fullerton (Fullerton, CA)

Hank Kahrs is a magnet for high-profile legal disputes filled with
anomalies that require judgment and a nuanced understanding
that can only come from experience. For the past 25 years,
Hank has practiced as a forensic accountant and fraud
examiner quantifying economic damages in complex
commercial, civil and criminal cases. His career has seen him
quantifying IP damages related to images of 1950s Hollywood
royalty, working with rock stars in contract disputes, and valuing
assets and businesses in diverse industries, including
technology, medical devices, and manufacturing.

As an advisor and financial expert, Hank's judgment is
respected and trusted by his clients. He has worked extensively
with law firms serving as an expert in hundreds of cases,
testifying in trials, arbitrations and depositions, and has been
involved with cases involving the quantification of damages
resulting from:

- Fraud schemes

- Business valuation

- Partnership and corporate dissolution

- Asset tracing

- Breach of contract

- Trademark and copyright infringements
- Contract and shareholder disputes

- Personal injury and wrongful death

Hank serves on the Board of Directors of the Coastline
Community College Foundation and on the Blue Ribbon
Committee for California State University.

Specific experience

- Working on behalf of singer Josh Todd and the band
Buckcherry, quantified economic damages in a legal
dispute with the band's former manager following the
breakup of the band. Our analysis enabled Josh to sever
his personal services contract and to reunite Buckcherry,
leading to the release of a new platinum album.

- Calculating the value of a publicly traded medical device
company that specializes in the production of pain pumps in
connection with a public merger transaction.

Baker Tilly Virchow Krause, LLP trading as Baker Tilly is a member of ihe global network of Baker Tilly International Ltd., the members of which are

separale and independent legal entities.
Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 9 of 17

6 bakertilly

now, for tomorrow.
Henry J. Kahrs, page 2

- Reviewing the books and records for a textile wholesaler in Catifornia whose owner was accused of arson when a fire
damaged the business. Accounting irregularities including transfers of cash from personal accounts and false
customer invoices were uncovered, indicating a financial motive for the arson. The engagement also invoived the
calculation of value of the damaged inventory and lost profits, and giving expert testimony at the criminal trial.

- Calculating the lost profits for a rubber manufacturing business in California that was destroyed in a fire. Analysis
included the valuation of damaged inventory and equipment and the impact of extra expenses incurred in clean up
and re-opening the business.

- Assisting in a trademark infringement case in California involving improper use of a trademark in advertising.
Calculated the profits earned by the infringing party and assisted in the settlement negotiations when the infringer
offered its business as part of the settlement. Also provided insight into the valuation issues to procure a better
settlement.

- Calculating the fair market value of shares owned by an employee of a spa manufacturing company in California who
had been bought-out based on fraudulent representations made by a majority shareholder. The damage calculation
included profits not distributed to the shareholder, corrections to profits as a result of irregularities committed by the
majority shareholder, and analyses of corporate contributions and underpayment to the employee for the value of the
shares.

Court experience

Hank has been named as an expert in hundreds of cases and has testified in trial, arbitration and in depositions. He has
been retained by over 140 law firms in cases that involve loss of profits, real estate shareholder disputes, business
valuation, lost earnings, fraud, bankruptcy, construction, contract disputes, corporate & partnership dissolution, marital
dissolution, asset tracing, warkers compensation insurance, embezzlement and intellectual property damages.

Industry involvement

- Member, American institute of Certified Public Accountants
- Member, California Society of Certified Public Accountants
- Member, Institute of Certified Management Accountants

- Member, Financial Management Honor Society

- Member, National Association of Forensic Economists

- Member, Association of Certified Fraud Examiners

~ Candidate Member, American Society of Appraisers

Community involvement

- Boys & Girls Club of Tustin, Board of Directors (2009 — 2019)
- California State University Blue Ribbon Committee (2012 — Present}
- Coastline Community College Foundation (2010- Present)

Thought leadership

Hank has participated in seminars and presentations to colleagues and members of the insurance industry and legal
profession through trade associations on topics such as investigative accounting, fraud, the measurement of economic
damages, the economics of intellectual property, understanding financial statements, and using and cross examining
experts. He has also authored and delivered numerous continuing legal and accounting education courses, including:

“Cross Examining a Financial Expert,” private law firm seminar, December 2015
- “Lie Spotting,” private law firm seminar, February 2015
Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 10 of 17

6 bakertilly

now, for tomorrow.
Henry J. Kahrs, page 3

- “ross Examining an Expert,” private law firm seminar, June 2014

- “If It's All About the Money, Which Expert is Right for You?,” Litigation Management, Winter 2013

- “Forensic Accounting in Divorce Cases,” private webinar, November 2013

- “Effective Use of an Expert,” private law firm seminar, September 2013

~ “Understanding Business Valuation,” San Diego Bar Association, November 2012

- “Effective Use of an Expert,” panel with Jan Ramsay & Kurt Grosz, Orange County Bar Association, May 2012
- “Understanding Financial Statements,” Orange County Bankruptcy Forum, March 2012

- “The Economics of intellectual Property,” Webster University, March 2012

- “Adjustments in Divorce Assignments,” private law firm seminar, March 2011

~ “Reading & Understanding Financial Statements,” California State Bar Association, January 2011

Continuing professional education and credentials

- Certified Public Accountant

- Accredited in Business Valuation

- Certified in Financial Forensics

- Certified Fraud Examiner

- Certified Management Accountant

- Candidate Member, American Society of Appraisers
Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 11 of 17

SUMMARY OF SPEAKING ENGAGEMENTS
Henry J. Kahrs, CPA, CMA, MBA, CFE

G bakertilly

Exhibit 2

 

i Date

September 26, 1991
October 4, 1991
May 14, 992
March 27, 1993
April 28, 1994

July 19, 1994

July 25, 1994
November 21, 1994
December 8, 1994
May 9, 1995

May 14, 1995

June 22, 1995
February 5, 1996
March 7, 1996

May 1, 1996

March 1t, 1997
April 24, 1997

June &, 1997

June 19, 1997
June 25, 1997

duly 22, 1997
September 18, 1997
October 23, 1997
October 23, 1997

December 4, 1997
February 27, 1998
March 12, 1998
April 15, 1998

April 29, 1998
August 7, 1998
August 11, 1998
November 11, 1998
November 20, 1998
December 11, 1998
December 15, 1998
February 11, 1999
March 10, 1999
March 11, 1999
August 6, 1999
August 23, 1999
September 7, 1999
November 18, 1999
March 24, 2000
April 13, 2000

May 6, 2000
August 23, 2000
August 28, 2000
August 30, 2000
October 2, 2000
October 10, 2000
October 25, 2000
March 2001

March 14, 2001
January 2002

May 19, 2004

June 24, 2004

July $, 2004
October 5, 2004
December 14, 2004
February 16, 2005
February 24, 2005
April 20, 2005

May 4, 2005

May 6, 2005

June 10, 2005
June 47, 2005

July 27, 2065
October 5, 2005
Oeteber 77, 2005
October 26, 2005

I Given To

Orange County Insurance Adjusters
San Diego Insurance Adjusters

San Diego Insurance Adjusters
Campos & Stratis Training
Von-Pahlen-Fedoroff, Attomays
Callahan, McCune & Willis

Safece Insurance Company

Center For Professional Education
Allstate Insurance Company
Miscellaneous Orange County Attomey’s
Campos & Stratis Partners Meeting
Law Offices Of Vivian Schwartz
Kirtlkand & Packard

National General Insurance Company
Los Angeles Adjusters

Farmers Insiwance Group

Sedgwick, Detert, Moran & Amold
Optimists Club Of Cerrites

OCBA- Constreuton Section

Rotary Club Of Orange (Sunrise)
Rotary Club Of Orange (North)

Cal. Society Of CPA's

Orange County RIMS/CPCU

Tucker, Ricks & Horton-Billard
Sedgwick, Detert, Moran & Amold
OCBA - Insurance Section

Palmieri, Tyler, Withem, Wiener & Waldron
Kewanis Club Of Orange

Lawson, Macrae, Gress & Gutbertson
CNA/Law Offices Of Daniel Hoffman
Safeco

KUCI Radio

OCBA - Aviation Section

Robins, Kaplan, Miller & Ciresi

OCBA - Intellectuat Property Section
Gaunllett & Associates

Crosby, Heafey, Roach & May
Century City Bar Association

OCBA - Business Litigation Section
OCBA - Crediter's Rights Section

OC Women's Lawyers

OCBA - Solo Practitlaners

OCBA - Insurance Section

CGU Insurance

State Bar Asse. - Champions of The Courtroom
Palmieri, Tyler, Wilhem, Wiener & Waldron
Galfin & Passon

Berger, Kahn

Clausen Millar LLP

CNA/Law Offices Of William Chopak
Lawson, Macrae, Gress & Culbertson
RGL Seattle

Smith, Eberhard, Chock

CNA Insurance Companies

The Seni Law Firm

Etliot, Snyder & Reid

Enenstein, Russell & Saltz LLP

Rein, Evans & Sestanovich LLP
Sonnenschein, Nath & Rosenthal
Luce, Forward, Hamilton & Scripps LLP
Tress, Soderstrom, Maloney & Preiss
Luce, Forward, Hamilton & Scripps LLP
Lewis, Brisbois, Bisgaard & Smith
Bistine & Cohoon

Gal. State Society/Cal. Bar Assoc. - Litigation Section (LA)
Cal. State Socieby/Cal. Bar Assoc. - Litigation Section (OC)
Filice, Brown, Eassa & McLeed LLP

Walsworth, Franklin, Bevins & McCall LLP

Stephan, Oringher, Richman & Theodora PC

Morgan & Finnegan (New York}

Tople

Business Interruption Losses

Extra Expense & Coinsurance

Business Interruption Losses

Insurance Policies - Inventory & Business Interruption
Personal Injury Loss Claims

Personal Injury Loss Claims

Business Interruption & inventory Losses

Forensic Accounting: The CPA's Role | Litigation Support
Personal Injury Loss Claims

Prevention & Detection Of Employee Dishonesty
Personal Injury Loss Claims

Accountants Role In Litigation/Personal Injury Loss Claims
Accountants Rele In Litigation/Personal Injury Loss Claims

Lost Earnings

Time Element Losses

Liability Loss Claims

Liability Loss Claims

Prevention & Detection Of Employee Dishonesty
Using A Trustee In Construction Defect Claims
Prevention & Detection Of Employee Dishonesty
Prevention & Detection Of Employee Dishonesty
The CPA As An Expert Wilness

Business interruption & Inventory/Stack Losses
Approaching Personal Injury & Wrongful Death Claims

Business Internsption & Inventory/Stock Losses

Using A CPA As An Expert In Insurance Litgation
Understanding Financial Statements & Damages
Prevention & Detection Of Employee Dishonesty
Approaching Personal Enjury & Wrongful Death Claims
Approaching Personal Injury & Wrongful Death Claims
Business Interruption & Inventory/Stock Losses
Forensic Accounting In The Nineties

Approaching Personal Injury & Wrongful Death Claims
Understanding Business Valuations

Understanding The Economics Of Patent Infringement Cases
Understanding The Economics Of Patent Infringement Cases
Lost Eamings - Personal Injury

Understanding Business Valuation

Devastating Cross Examination Of Expert Witnesses
Business Valuation & Insolvency Analysis
Understanding Business Valuation

Innovative Ways to Use An Expert Accountant
Identifying Insurance Fraud

Introduction To Less Calculations

Expert Witness

Understanding Business Valuation

Understanding Financial Statements & Damages

Understanding Financial Statements & Business Interruption Losses

Business Interruption & Inventary/Stock Losses

Effective Handling Of BI, Liability & Personat Injury Lass Claims

Approaching Personal Injury & Wrongful Death Claims
Litigation Support

Approaching Personal Injury & Wrongful Death Claims
Appreaching Personal Injury & Wrongful Death Claims
Understanding the Econmics of Patent Infringement Cases
Calculating Damages for Personal tnjury Matters

Valuing a Business

Cross Examining an Expert

Cross Examining an Expert

Damages In Business Litigation

Understanding the Econmics of Intellectual Property Cases.
Cross Examining an Expert

Calculating Damages for Personal injury Matters

Cross Examining aq Expert

Valuation |ssues In Income Taxes

Valuation Issues In Income Taxes

Cross Examining an Expert

Cross Examining an Expert

Cross Examining an Expert

Understanding the Economics of Intellectual Property Cases

Page 1 of 2
Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 12 of 17

G bakertilly

 

SUMMARY OF SPEAKING ENGAGEMENTS Exhibit 2
Henry J. Kahrs, CPA, CMA, MBA, CFE
I Date { Glven To Topic |

 

January 19, 2006
January 31, 2006
February 7, 2006
March 2, 2006
March 9, 2006
March 22, 2006
August 16, 2006
August 29, 2006
September 6, 2006
October 5, 2006
November 2, 2006
November 15, 2006
November 30, 2006
December 7, 2006
April #2, 2007

May +, 2007
September 7, 2007
March 12, 2008
May 18, 2008

May 16, 2008

May 16, 2008

dune 3, 2008
September 18, 2008
September 25, 2008
November 3, 2008
December 5, 2008
April 29, 2009

April 30, 2009

May 13, 2009

May 4, 2010

May 5, 2010

July 19, 2010
August 23, 2010
January 27, 2041
March 2, 2041
March f, 2042
March 2, 2042
March 6, 2012

May 18, 2012
November 28, 2012
April 16, 2013
September 27, 2013
Octover 9, 2013
November 15, 2013
June 18, 2074
September 16, 2014
February 23, 2015
May 21, 2015

June 18, 2015
December 11, 2015
November 8, 2017
April 10, 2018

April 26, 2018

May 16, 2018

Breidenbach, Huchting & Hamblet
Johnson, Cebula & Rygh

Callahan McCune & Willis

Robie & Matthai

Wood, Smith, Henning & Berman LLP
Anderson, McPharlin & Conners LLP
Law Offices of Linda M. Libertuccl
Carlson, Calladine & Peterson LLP
Law Offices of Hollins Schechter
Califomia State Bar Association
Corral, Chase, Parish & Amett
Harrington & Kang LLP

Harrington & Kang LLP

Wright, Finlay & Zak LLP

Keesal, Young & Logan

Keesal, Young & Logan

Sedgwick, Detert, Moran & Amold
Clausen Miller LLP

Littler Mendelson PC

Various Law Firms & Adjusters (Pacific Palms Conference Resort}
Various Law Firms & Adjusters (Pacific Palms Conference Resort)
Hinshaw & Clubertson

California State Society of CPA's
Califomia State Bar Association
Geurts Law Firm

Sedgwick, Detert, Moran & Amold
Computer Forensics Show

RGL Valuation Training

RGL Valuation Training

Erickson Arbuthnot

Berger, Kahn

Russakow, Ryan & Johnson
Russakow, Ryan & Johnson
California State Bar Association
Bremer & Whyte

Webster Univeristy

RGL St. Lous

GC Bankrupety Forum

OC Bar Association

SD Bar Association

Morris, Polich & Purdy

Callahan & Blaine

GPE Direct

RGL Webinar

Gordon & Rees

Alvarado Smith

Keesal Young & Logan

Lewis, Brisbojs

Arant Fox

Gordon & Rees - Grange County
CSUF - Intermediate Accouning Classes
Wilson Elser

Gordon & Rees - LA

Smith, Smith & Feeley

Damages In Business Litigation
Cross Examining an Expert

Cross Examining an Expert

The Use of an Expert Witness

Cross Examining an Expert

The Use of an Expert Witness

Bamages in Personal Injury Litigation

Reading and Understanding Financial Statements
Cross Examining an Expert

Cross Examining an Expert

Personal Injury and Wrongful Death Cases
Damages in Business Litigation

Darnages In Business Litigation

Cross Examining an Expert

Damages In Business Litigation

Damages In Business Litigation

Cross Examining an Expert

Understanding Financial Statements & Basic Business Income Loss Claim Concepts
Evaluating Economic Losses in Persenal Injury, Wrongful Death and Wrongful Fermination
Accounting Issues in Business Interruption Losses/Loss of Eamings
Interviewing/Deposing a Damages Expert

Cross Examining an Expert

Understanding Business Valuation

Reading Between The Lines Of A Financial Statement
Cross Examining an Expert

Understanding Business Valuation

Introduction to Forensic Accounting

Forensic Accounting Litigation Services

Damages in IP Cases

Cross Examining an Expert

Damages in Personal Injury Litigation

Cross Examining an Expert

Cross Examining an Expert

Reading & Understanding Financial Statements
Adjustments in Divorce Assignments

The Economics Of Intellectual Property

The Economics Of Intelectuaf Property
Understaning Financial Statements

Effective Use of An Expert - Panel With Jan Ramsay & Kurt Grosz
Understanding Business Valuation

Effective Use of An Expert

Effective Use Of An Expert

Understanding Business Valuation

Forensic Accounting In Divorce Cases

Gross Examining an Expert

Lie Spotting

Lie Spotting

Cross-Examining A Financial Expert
Cross-Examining A Financial Expert
Crass-Examining A Financial Expert

Introduction to Forensic Accounting
Cross-Examining A Financia! Expert
Cross-Examining A Financial Expert
Cress-Examining A Financial Expert

Page 2 of 2
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 13 of 17

LAEL D. ANDARA (SBN 215416)

DANIEL E. GAITAN (SBN 326413)

ROBIN M. PEARSON (SBN 146704)

ROPERS MAJESKI PC

545 Middlefield Road, Suite 175

Menlo Park, CA 94025

Telephone: 650.364.8200

Facsimile: 650.780.1701

Email: lael.andara@ropers.com
robin.pearson@ropers.com
daniel. gaitan@ropers.com

Attorneys for Plaintiff
SINCO TECHNOLOGIES PTE LTD

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SINCO TECHNOLOGIES PTE LTD,
Plaintiff,

Vv.

SINCO ELECTRONICS (DONGGUAN) CO.,
LTD.; XINGLE ELECTRONICS
(DONGGUAN) CO., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CoO., LTD.;
SINCOO ELECTRONICS TECHNOLOGY
CO., LTD.; MUI LIANG TJOA (an
individual); NG CHER YONG aka CY NG (an
individual); and LIEW YEW SOON aka

MARK LIEW (an individual),

Defendants.

 

 

Case No. 3:17CV5517

PLAINTIFF SINCO TECHNOLOGIES
PTE LTD'S OBJECTIONS TO
DEFENDANTS' TRIAL WITNESS
LIST [EXCHANGE VERSION]

PRETRIAL HEARING

Date: October 5, 2021

Time: 3:00 p.m.

Place: Courtroom 5 — 17 Floor
Hon. Edward M. Chen

TRIAL DATE
November 1, 2021

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that Plaintiff, SINCO TECHNOLOGIES, PTE, LTD.

(“SINCO” OR “Plaintiff’), submits the following objections to Xingke Electronics (Dongguan)

Co., Ltd.; Mui Liang Tjoa; Ng Cher Yong; and Liew Yew Soon (herein ““DEFENDANTS”)

Witness List of September 9, 2021. DEFENDANTS’ Witness list is direct violation of the Court

Order of June 13, 2019 and January 10, 2020. DEFENDANTS' witness list does not comply

with Judge Chen’s February 1, 2021 3rd Amended Case Management and Pretrial Order for Jury

Trial as to the information required under section 6.

4845-0138-4698.2

-|-

PLAINTIFF'S OBJECTIONS TO
DEFENDANTS' PROPOSED WITNESS LIST
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 14 of 17

OBJECTIONS TO DEFENDANTS’ EXHIBIT LIST

SINCO specifically Objects to Defendants’ violation of Federal Rules of Civil Procedure
(“FRCP”) 26 and 37. FRCP 26(a)(1)(A)(@i) requires a party to disclose “the name and, if known,
the address and telephone number of each individual likely to have discoverable information ...
that the disclosing party may use to support its claims or defenses.” Rule 37 gives teeth to this
requirement, stating that if “a party fails to provide information or identify a witness as required
by Rule 26(a) ... the party is not allowed to use that information or witness to supply evidence ...
at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).
This is because “[t]he last thing a party or its counsel wants in a hotly contested lawsuit is to
make last-minute preparations and decisions on the run.” Ollier v. Sweetwater Union High Sch.
Dist., 768 F.3d 843, 863 (9th Cir. 2014). The party facing exclusion of evidence has the burden
of showing that the failure to disclose was justified or harmless. Yeti by Molly, Ltd. v. Deckers
Outdoor Corp., 259 F.3d 1101, 1107 (9th Cir.2001). This is not harmless when these witnesses
should have been disclosed years ago and before the close of discovery, which would have given
SINCO’s adequate time to prepare and cross examine the potential testimony. Fact discovery in
this case was open for years, but DEFENDANTS sat on these disclosures until months after the
fact discovery cut-off. Rule 26 requires the disclosure of individuals with information that a party
may use to support its claims or defenses. It is not limited to individuals that will be offered by a
party at trial. The Rule further requires that each party must supplement or correct this initial
disclosure “in a timely manner if the party learns that in some material respect the disclosure ... is
incomplete or incorrect, and if the additional or corrective information has not otherwise been
made known to the other parties during the discovery process or in writing....” Id. at 26(e)(1)(A).
The Rule is not satisfied simply by disclosing the name of an individual in some other context
during discovery. Pinterest, Inc. v. Pintrips, Inc., 2015 WL 2268498, at *5 (N.D. Cal. May 14,
2015). Rule 26(a)(1)(A)(i) requires a party to identify “the name and, if known, the address and
telephone number” of individuals with information that the party “may use to support its claims
or defenses.” SINCO objects to the unnamed references in DEFENDANTS' witness list for third

party’s Swiftronic and Bose. “Even absent a showing in the record of bad faith or willfulness,

4945-0138-4698.2 PLAINTIFF'S OBJECTIONS TO
-2- DEFENDANTS’ PROPOSED WITNESS LIST
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 15 of 17

exclusion is an appropriate remedy for failing to fulfill the required disclosure requirements of
Rule 26(a).” Yeti by Molly Ltd 259 F.3d at 1106.

Courts have routinely held that a belated disclosure is not “substantially justified” when it
concerns an “essential issue” to the case which is not newly raised by the opposing party's
actions. See, e.g., Orellana v. Cty. of Los Angeles, 2013 WL 12129290, at *6 (C.D. Cal. June 26,
2013) (“Because these witnesses plan to testify concerning this essential issue, [party] cannot
claim that her failure to disclose them was substantially justified, as she knew or should have
known of the relevance of their testimony at all times after the commencement of this action.’’);
Hagan v. California Forensic Med. Grp., 2009 WL 689740, at *1 (E.D. Cal. Mar. 5, 2009) (no
substantial justification because, where element was “essential” to claim, “plaintiffs cannot
seriously contend that prior to the County's motion for summary judgment, plaintiffs ‘did not
contemplate’ that they would need to provide evidence on this issue”). Defendants disclosure of
the third party witnesses on May 21, 2020, 133 days after the close of fact discovery, in addition
to being untimely these disclosures were inadequate as to provide notice of the identity of
witnesses for Google, Intel, Apple, Swiftronic, Motorola, and Bose or comply with FRCP 26 and
37. DEFENDANTS’ indicate that these witnesses will testify, “whether or not customer was
confused as to source of good as being from Plaintiff or XingKe,” which is an essential element
of the asserted claims by the Plaintiff. Likewise, SINCO objects to DEFENDANTS Witness list
of September 9, 2021, which restates the supplemental disclosures provided months after the fact
discovery cut-off as to Google, Intel, Apple, Swiftronic, and Bose.

DEFENDANTS?’ belated disclosure was not harmless because Plaintiff was unable to
adequately respond to DEFENDANTS’ newly identified witness as fact discovery had already
closed. According to the scheduling order in this action, fact discovery closed on January 9,

2019. [ECF 225]
5. NON-EXPERT DISCOVERY CUT-OFF: — 1/9/2020

 

6. EXPERT REPORTS: Opening reports by 1/9/2020
Rebuttal reports by 1/30/2020
7. EXPERT DISCOVERY CUT-OFF: 2/6/2020

 

PLAINTIFF'S OBJECTIONS TO
-3- DEFENDANTS' PROPOSED WITNESS LIST
3:17CV5517

4845-0138-4698.2

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 16 of 17

The Court rejected DEFENDANTS effort to expand the scope of discovery, on January 10,
2019, 132 days before DEFENDANTS submitted these surprise supplemental Initial Disclosures.

When SINCO first received notice of Andy Lim, Gabriel G. Khouri, Nick Guyot, or Paul
Carter as DEFENDANTS’ witness in this case, SINCO had no ability to conduct fact discovery,
had no chance to designate one or more of the other dozen or more employees associated with
Google, Intel, Apple, Swiftronic, or Bose as rebuttal witnesses on the topic. After “the discovery
cutoff has passed, the party cannot conduct discovery without a court order permitting extension.
This in turn threatens whether a scheduled trial date is viable and impairs the ability of every trial
court to manage its docket.” Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 863 (9th
Cir. 2014).

In determining whether to preclude the introduction of evidence pursuant to Rule 37,
courts consider: “(1) the surprise to the party against whom the evidence would be offered; (2) the
ability of that party to cure the surprise; (3) the extent to which allowing the evidence would
disrupt the trial; (4) the importance of the evidence, and (5) the nondisclosing party's explanation
for [the] failure to disclose the evidence.” San Francisco Bavkeeper v. W. Bay Sanitary Dist., 791
F.Supp.2d 719, 733 (N.D.Cal.2011). In this case, all five factors weigh in favor of excluding
Andy Lim, Gabriel G. Khouri, Nick Guyot, and Paul Carter. As discussed above, all four
witnesses were disclosed after the discovery cut-off and again on the eve of trial through the
DEFENDANTS’ pretrial witness lists and DEFENDANTS have failed to provide a compelling
explanation for their delay. Moreover, DEFENDANTS cannot “cure” the surprise of these new
witnesses (which would entail deposing the belatedly identified witnesses and amending pretrial
submissions in light of the new information) without significantly disrupting the trial

proceedings, which begin in less than two months.

' '
DEFENDANTS DEFENDANTS' DESCRIPTION OF PLAINTIFF'S OBJECTION

WITNESS SUBSTANCE OF TESTIMONY

 

Andy Lim and/or

Whether or not customer was confused | FRCP 26 and 37. Lack of
other unknown

as to source of good as being from Notice as to “unknown

third party Google | piaintiff or XingKe. employees.”
employees

 

PLAINTIFF'S OBJECTIONS TO
-4- DEFENDANTS' PROPOSED WITNESS LIST
3:17CV5517

4845-0138-4698.2

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-4 Filed 09/15/21 Page 17 of 17

 

DEFENDANTS' DEFENDANTS' DESCRIPTION OF
WITNESS SUBSTANCE OF TESTIMONY et
Gabriel G. Khouri
and/or other Whether or not customer was confused | FRCP 26 and 37. Lack of
unknown third as to source of good as being from Notice as to “unknown
party Intel Plaintiff or XingKe. employees.”
employees

 

Nick Guyot, Paul
Carter, and/or other | Whether or not customer was confused | FRCP 26 and 37. Lack of

 

 

 

 

 

 

unknown third as to source of good as being from Notice as to “unknown
party Apple Plaintiff or XingKe. employees.”

employees

Unknown third Whether or not customer was confused | FRCP 26 and 37. Lack of
Party Swiftronic as to source of good as being from Notice as to “unknown
employee Plaintiff or XingKe. employees.”

Unknown third Whether or not customer was confused | FRCP 26 and 37. Lack of
party Bose as to source of good as being from Notice as to “unknown
employee Plaintiff or XingKe. employees.”

 

SINCO objects as to all witnesses in DEFENDANTS' disclosures as it fails Rule
26(a)(3)(A)(1) requiring a party to separately identify those the party expects to present and those
it may call. As written DEFENDANTS' list appears to assert that all listed witnesses WILL be

called as live testimony, SINCO requests that DEFENDANTS confirm that this is their intention.

Dated: September 9, 2021 Respectfully submitted,
ROPERS MAJESKI PC

By: /s/ Lael D. Andara
LAEL D. ANDARA
DANIEL E. GAITAN
ROBIN M. PEARSON
Attorneys for Plaintiff
SINCO TECHNOLOGIES PTE LTD

 

PLAINTIFF'S OBJECTIONS TO
-5- DEFENDANTS' PROPOSED WITNESS LIST
3:17CV5517

4845-0138-4698.2

 
